Citation Nr: 1144381	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed as residuals of spinal meningitis.  

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1944 to December 1945.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions issued in October 2005 and April 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

The Veteran and his spouse presented testimony at a video-conference hearing chaired by the undersigned Acting Veterans Law Judge in November 2009.  A transcript of the hearing has been associated with the claims folder.

This is the third time that these claims have come before the Board.  The Board first considered these claims in March 2010; at that time, the Board granted service connection for tinnitus and remanded the remainder of the Veteran's claims (including his claim for service connection for residuals of cold injuries of the bilateral feet) for further development.  After the Veteran was afforded a VA examination, the Appeals Management Center (AMC) granted service connection for residuals of cold injuries of the left and right feet in a September 2010 decision.  The grant of service connection for tinnitus and residuals of cold injuries of the left and right feet represents a full grant of benefits on appeal; these issues are thus no longer before the Board.  

As to the claims that remain on appeal, the Board remanded these claims for further development in March 2010 and December 2010.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with its remand instructions for each of the Veteran's service connection claims, and the claims may be decided without further action.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance). 

With respect to the Veteran's increased rating claim for his bilateral hearing loss, the Board observes that an April 2011 rating decision granted an increased rating of 30 percent for such disability, effective June 29, 2007, the date of receipt of the Veteran's claim.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38(1993).  Since the grant of a 30 percent rating is not a full grant of the benefit sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A back disorder is not related to any disease, injury, or incident of service, arthritis was not manifested within one year of service discharge, and such was not caused or aggravated by the Veteran's service-connected residuals of cold injuries to the feet.

2.  A bilateral knee disorder is not related to any disease, injury, or incident of service, arthritis was not manifested within one year of service discharge, and such was not caused or aggravated by the Veteran's service-connected residuals of cold injuries to the feet.

3.  A bilateral ankle disorder is not related to any disease, injury, or incident of service, arthritis was not manifested within one year of service discharge, and such was not caused or aggravated by the Veteran's service-connected residuals of cold injuries to the feet.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  A left ankle disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  A right ankle disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, June 2005  and August 2007 letters, sent prior to the initial unfavorable decisions issued in October 2005 and April 2008, respectively, and a March 2010 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims on a direct and presumptive basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2007 and March 2010 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

As relevant to the Veteran's claim for service connection for a back disorder, while the August 2007 and March 2010 letters were issued after the initial June 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2007 and March 2010 letters were issued, the Veteran's claim was readjudicated in the March 2008 statement of the case and the September 2010 and April 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Additionally, with respect to the secondary aspect of the Veteran's service connection claims, the Board notes that the VCAA letters failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the secondary aspect of the Veteran's claims was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the secondary aspect of the Veteran's claims based on notice that was provided to him during the course of his appeal.  Specifically, the April 2011 supplemental statement of the case informed the Veteran that service connection as secondary to his service-connected residuals of cold injury to the feet was not warranted for his back, bilateral knee, and bilateral ankle disorders.  In this regard, such document advised the Veteran that the evidence failed to show that his current disorders are related to a cold injury in that examinations dated in 1948 and 1949 failed to not any joint pathology.  Rather, the Veteran was informed, his disorders were more likely caused by genetic disposition and the aging process.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claims did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b)(1) . 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's available service treatment records, records of his post-service VA treatment, and records of his private medical treatment. 

The Board notes that the Veteran's complete service treatment records have not been obtained; though some of these records have been obtained and associated with the claims file, it appears that the rest of the Veteran's service treatment records were destroyed in a 1973 fire, as reported by the National Personnel Records Center (NPRC) in April 2010.  In cases where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, the Board finds that it has satisfied the heightened duty to assist.  The Board has twice remanded the Veteran's claim in an effort to better develop relevant evidence, and it has sought to obtain any outstanding records from all likely sources, including the Veteran.  Moreover, the AOJ made a formal finding of unavailability in September 2010 and informed the Veteran via a telephone call in which he indicated that he had no further evidence in his possession.  

Additionally, in the March 2010 letter, the Veteran was requested to submit Authorization and Consent to Release Information to VA forms for Dr. Bayron and Dr. Hartman; however, he did not respond.  The AOJ also requested treatment records from the 1950 from the Chicago, Illinois, VA Medical Center; however, in June 2010, such facility indicated that there were no available records.  Therefore, the AOJ made a formal finding of unavailability in September 2010 and informed the Veteran via a telephone call in which he indicated that he had no further evidence in his possession.  Therefore, in light of the foregoing, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examination in July 2010 with an addendum in February 2011 with respect to the issues decided herein.  The Board finds that such VA examination and addendum opinion are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  Moreover, while the July 2010 opinion was determined to be inadequate, the February 2011 opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As noted above, the Board has twice previously remanded the Veteran's claims for further development.  The Board's March 2010 remand directed the AMC to inform the Veteran that he may submit additional evidence concerning his claimed disorders; to request outstanding hospital records from in-service treatment providers; to request that the Veteran identify any treatment for his claimed disorders and to provide releases to allow VA to obtain this evidence; and to have the Veteran undergo examinations germane to his claims on appeal.  

The record reflects that - with the exception of the examinations performed - this ordered development was completed.  A March 2010 letter explained the various sources of evidence that the Veteran could submit in support of his claim.  It also requested that the Veteran identify where and when he received treatment for his claimed conditions, and asked the Veteran to supply releases for VA to obtain this evidence.  As indicated previously, the AOJ attempted to obtain any outstanding records from both the Chicago VA Medical Center and from the NPRC.  Both the Chicago VA Medical Center and the NPRC responded that they had no further records in their possession, so in September 2010, the AOJ made a formal finding of the unavailability of these records and informed the Veteran via a telephone call.  The Veteran's updated VA treatment records were also obtained and associated with his claims file.  Given the foregoing, the Board finds these directives from its March 2010 remand to be accomplished.  

When this case returned to the Board in December 2010, the Board noted that, while most examinations from its March 2010 remand were performed, either the opinions offered or the examinations performed were incomplete.  The Board thus remanded the Veteran's claim for further development.  Specifically, the Board asked that more complete opinions be offered with respect to the Veteran's spine, knee, and ankle claims.  The examiner who performed the Veteran's July 2010 VA joints examination reviewed that examination and the Veteran's claims file, and offered more complete opinions in a February 2011 addendum.  

For the reasons described above, the Board finds substantial compliance with its March 2010 and December 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board finds that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the record fails to show that the Veteran manifested arthritis of his back, bilateral knees, and/or bilateral ankles to a degree of 10 percent within the one year following his active duty service discharge in December 1945.  As such, presumptive service connection is not warranted for such disorders.  Id.  

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

The Board observes that the Veteran's representative has alleged that his back, bilateral knee, and bilateral ankle disorders are related to conditions surrounding his combat service.  When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13   (1995); see also Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b)  "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service"). 

The Board notes that the Veteran's service records fail to denote awards or decorations consistent with combat service and are negative for any battles or campaigns; however, his Separation Qualification Record reflects that the Veteran served as an M-1 rifleman in an Infantry rifle company in the States and European Theatre of Operations where he assisted in taking enemy strong points.  In light of such designation, the Board finds that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  As will be discussed herein, the Board finds the Veteran's testimony regarding the circumstances of his service, to include experiencing back, bilateral knee, and bilateral ankle pain during service, to be competent and credible.

As indicated previously, the Veteran's complete service treatment records are unavailable. As such, the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disorder

At his November 2009 Board hearing and in documents of record, the Veteran contends that he currently suffers from a back disorder that is causally related to his active service, to include as residual to spinal meningitis, or, in the alternative, as secondary to his service-connected residuals of a cold injury of the feet.  For the reasons that follow, his claim shall be denied.

First, the Board notes that the Veteran currently suffers from a low back disorder.  In this regard, a June 2005 record from The Center for Bone and Joint Disease reflects that the Veteran was suffering from degenerative disc disease in the lumbar spine.  Additionally, a July 2010 VA examiner diagnosed him with degenerative joint disease of the lumbar spine, but found no evidence that the Veteran suffered from any residuals of his claimed spinal meningitis.  

Over the course of his appeal, the Veteran has consistently contended that he suffered from spinal meningitis during his active service.  In a letter he submitted prior to his November 2009 hearing, the Veteran stated that he developed spinal meningitis while in the hospital for his ear condition.  He stated that he suffered from back pain as a result of this condition.  In his November 2009 hearing, the Veteran stated that his back pain began when he was diagnosed as suffering from spinal meningitis while hospitalized for his ear condition; he further stated that he has suffered from this back pain since his active service. 

While the Veteran's complete service treatment records have not been located, a review of the records that have been obtained do not show that the Veteran suffered from spinal meningitis or any other back condition during his active service.  An October 1945 physical examination reported that both the Veteran's "bones and joints" and "muscular system" were "normal."  An undated record (though later than November 15, 1945, as the summary mentions treatment on this date) stated that the Veteran suffered from no other conditions except for left otitis media and mastoiditis.  

Given the Veteran's consistent testimony, however, and the fact that his complete service treatment records have not been obtained, the Board shall accept for the purposes of this appeal that he suffered from spinal meningitis and back pain during his active service.

The Veteran's claim fails on a direct basis, however, because there is no competent and credible evidence of a nexus between the Veteran's current condition and his active service.  In its previous remand, the Board explained why it found the opinions offered in the Veteran's July 2010 VA examination to be inadequate as the examiner simply determined that the Veteran's claimed disorders were not related to his active service because there is no evidence in his service treatment records of his suffering from these disorders when such records were not contained in the claims file.  Therefore, the Board directed that a more comprehensive opinion regarding the etiology of the Veteran's claimed disorders be obtained.  

The examiner who performed that examination offered a more complete opinion in February 2011.  This examiner concluded that the Veteran's degenerative joint disease of the lumbar spine was less likely than not related to his active service.  The examiner noted that medical examinations performed in 1948 and 1949 - only a few years after the Veteran's active service - reflect that the Veteran denied suffering from any back condition.  Furthermore, with respect to the contention that the Veteran's spinal meningitis could have led to his current condition, the examiner noted that medical literature has not found any correlation between meningitis and arthritis.  Instead, the examiner concluded that the Veteran's current condition is more likely attributable to the Veteran's genetic disposition and the aging process.

In an August 2010 letter, one of the Veteran's physicians, Dr. Mirabello, stated that he has treated the Veteran for chronic neck problems.  Dr. Mirabello noted that the Veteran reported suffering from neck pain during his active service.  Dr. Mirabello stated that he felt that the Veteran's neck pain "is a continuation of his chronic neck injuries from the war."

However, the Board does not find Dr. Mirabello's letter to be probative.  First, Dr. Mirabello did not identify either the neck condition that the Veteran suffered in service or the condition which he currently suffers.  Dr. Mirabello merely referenced the Veteran's "neck pain," and pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Second, Dr. Mirabello did not state why the Veteran's current neck condition is more likely related to service and not to genetics or the aging process as identified by the VA examiner.  Finally, Dr. Mirabello's short letter does not include sufficient findings and information so as to allow the Board to weigh it against the other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Given these shortcomings, the Board assigns no probative value to Dr. Mirabello's conclusions.  

Furthermore, the Veteran himself is not competent to offer an opinion as to the etiology of his current back condition.  The Board acknowledges that, in some circumstances, lay statements may be competent to support either the diagnosis or etiology of a claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).  However, although a lay person competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, such a person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Determining the etiology of the Veteran's degenerative joint disease of the lumbar spine requires specialized training and knowledge, and is thus not susceptible to lay opinions.  To the extent that the Veteran contends that his condition is related to his active service, the Board finds that he is not competent to do so and will not consider his testimony for this purpose.  

The Veteran further contends that his back condition may be secondary to his service-connected residuals of a cold injury to the feet.  The Veteran is now service-connected for residuals of cold injuries to his feet, with each foot rated as 20 percent disabling.  

Here, however, there is no evidence supporting the Veteran's contention.  The VA examiner's February 2011 opinion stated that it was less likely than not that the Veteran's degenerative joint disease of the lumbar spine was caused by or a result of his cold injuries, noting that cold injuries do not cause problems or damage to large joints in general.  Instead, the examiner once again found it more likely that the Veteran's degenerative joint disease was more likely related to genetics and the aging process.  As above, the Veteran is not competent to offer an opinion as to the etiology of his back condition, including stating that it is secondary to his cold injuries.  

Finally, the Board notes that the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b)); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Here, the Veteran has contended that he suffered from back pain during his active service and continuously thereafter; he has made this claim in both his hearing and in letters to the RO.  The Veteran also informed his private doctors of this contention.  A June 2005 record from The Center for Bone and Joint Disease reflects that the Veteran stated his back pain had been ongoing since a severe injury in World War II, and that it has deteriorated over the years.  Dr. Mirabello's August 2010 letter further notes that the Veteran stated that he has suffered from neck pain in service and continuously thereafter.  

The Veteran's claim fails on a continuity of symptomatology basis, however, because the preponderance of the credible evidence does not demonstrate a post-service continuity of symptomatology.  In this regard, the Veteran underwent numerous VA examinations shortly after his separation from active service in conjunction with his claims for service connection and increased ratings for his hearing disabilities.  These examinations did not find that the Veteran was then suffering from any back pain or any other spine pathology.  Neither a March 1948 nor a February 1949 VA examination found the Veteran to be suffering from any spine disorder.  A March 1951 VA examination described the Veteran's musculoskeletal system as normal.  

The Veteran was injured in a car accident in April 1951.  In an August 1951 VA examination after that accident, the Veteran walked without a limp, and stood erect with no erector spinae tension manifest.  He was able to bend forward and touch his toes with ease.  His cervical spine was described as unrestricted and symptom free.  Further orthopedic examination was negative, and the examiner found no gross musculoskeletal disproportions.  

Moreover, the Veteran immediately sought service connection for his ear conditions after his active service, he did not seek service connection for any back disability until 2005, some 60 years after his active service.  This fact further undercuts the Veteran's claim of a post-service continuity of symptomatology.  

Given that these numerous and contemporaneous VA examinations did not find the Veteran to be suffering from any back disability and the Veteran himself did not seek service connection until 2005 despite seeking such for another disorder, the Board finds the Veteran's contentions regarding continuity of symptomatology to be not credible as such are inconsistent with the remainder of the evidence of record and were made in connection with his current claim for VA benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).     

In summary, the Board finds no competent or probative evidence of a nexus between the Veteran's back disorder and either his active service or his service-connected residuals of cold injuries to the feet.  The Board also finds that the evidence does not show a post-service continuity of symptomatology of the Veteran's current back disorder.  Accordingly, the Board concludes that service connection for a back condition is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Knee and Ankle Disorders

At his November 2009 Board hearing and in documents of record, the Veteran contends that he suffers from bilateral knee and ankle disorders that are causally related to his active service or, in the alternative, as secondary to his service-connected residuals of a cold injury of the feet.  For the reasons that follow, his claims shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from a bilateral knee disorder.  A review of the Veteran's claims folder reveals that he has had each of his knees replaced; underwent a left total knee arthroplasty in May 1997, and underwent a right total knee arthroplasty in September 2009.  Prior to each knee replacement, the Veteran was diagnosed as suffering from degenerative joint disease in each knee.  Also, he underwent a VA examination in July 2010.  The examiner diagnosed the Veteran as suffering from degenerative joint disease of the bilateral knees, status post bilateral knee replacement.  

The Board also acknowledges that the Veteran suffers from bilateral ankle disorders.  A 2003 record from J.V. Stelnicki, DPM, found that the Veteran suffered from arthritis and crepitus in both of his ankles.  A July 2010 VA examination diagnosed the Veteran as suffering from tendonitis in both ankles.  

At his November 2009 hearing, the Veteran stated that he suffered from no knee pain prior to his entering active service.  He stated that he began to suffer from knee pain following his in-service cold injury.  The Veteran stated that he believed that his knee pain was related to his cold injury, and stated that he suffered from knee pain continuously since his active service.  

Similarly, in that same hearing, the Veteran stated that he did not suffer from any ankle pain prior to his active service.  He stated that he suffers from swelling in his ankles today, and again contended that his ankle pain and swelling was related to his cold injury.  

The service treatment records, however, do not show that the Veteran suffered from any knee or ankle injuries or pain.  As above, an October 1945 physical examination reported that both the Veteran's "bones and joints" and "muscular system" were "normal," and an undated 1945 record stated that the Veteran suffered from no other conditions except for left otitis media and mastoiditis.  

Given the Veteran's consistent testimony, however, and the fact that his complete service treatment records have not been obtained, the Board shall accept for the purposes of this appeal that he suffered from knee and ankle pain during his active service.

The Veteran's claim fails, however, because there is no evidence that his knee and ankle conditions are causally related to his in-service complaints of pain.  In a February 2011 opinion, the examiner from the Veteran's July 2010 VA examination concluded that it is less likely as not that the Veteran's knee and ankle conditions are related to his active service.  The examiner noted that physical examinations performed in 1948 and 1949 did not find the Veteran to be suffering from any joint pathology.  Further, in his July 2010 examination, the Veteran stated that he began to suffer from knee and ankle problems only over the past 20 years in which he lived in Florida.  Given this history, the examiner stated that the Veteran's generalized arthritis is most likely due to his genetic disposition and the aging process.  

There are no other medical opinions regarding the etiology of Veteran's left knee or left ankle conditions.  Dr. Mirabello's August 2010 letter, however, stated that he has treated the Veteran for problems with his right knee.  The Veteran informed Dr. Mirabello that he has had "problems with his right leg" since World War II.  Dr. Mirabello wrote that the Veteran's right knee replacement "most likely is a continuation of his problems he suffered during the military."  

To the extent that Dr. Mirabello's letter could be read broadly to infer a nexus between the Veteran's current right knee and right ankle conditions and his active service, the Board once again finds this letter not to be probative.  This letter suffers from the same problems highlighted previously, as it does not identify what particular conditions the Veteran suffered from in service, it does not state why it is most likely related to service, and it is conclusory.  It is accordingly afforded no weight in the Board's decision.

Also, the Board finds that the Veteran is not competent to offer an opinion linking his knee and ankle conditions to his active service.  As noted above, the Board has accepted the Veteran's statements that he suffered from knee and ankle pain in service to be credible; however, determining an etiology for his current conditions and linking them to that in-service pain requires medical knowledge.  The Veteran is thus not competent to offer these statements.  See Jandreau, supra; Woehlaert, supra.  

The Veteran also contends that his knee and ankle conditions are secondary to his service-connected cold injuries.  As with his claim for service connection for a back disorder, however, the evidence belies his contention.  In his February 2011 opinion, the examiner from the Veteran's July 2010 VA examination concluded that the Veteran's knee and ankle conditions are less likely as not related to his cold injury.  The examiner reported that cold injuries do not cause problems or damage to large joints like ankles and knees.  Instead, the examiner reiterated his belief that the Veteran's knee and ankle conditions are related to his genetic disposition and to the aging process.  

Finally, as with the Veteran's claim for service connection for a back disorder, there is no evidence of a post-service continuity of symptomatology to support granting service connection on a continuity of symptomatology basis.  

The Veteran has contended that he suffered from knee and ankle pain in his active service and continually thereafter.  Once again, however, the VA examinations performed close in time to his separation from service did not find him to be suffering from any knee or ankle condition.  Furthermore, though the Veteran sought service connection for his ear problems immediately after his service, he did not seek service connection for knee and ankle conditions until some 60 years after his active service.  Given that - because of his applying for and being granted service connection for his ears - the Veteran was aware of how the VA claims process worked yet did not claim service connection for his knees and ankles until six decades later, the Board finds this fact undercuts his claim of a continuity of symptomatology.  Given that these numerous and contemporaneous VA examinations did not find the Veteran to be suffering from any knee or ankle condition and the Veteran himself did not seek service connection until over 60 years after his service discharge, despite seeking such for another disorder, the Board finds the Veteran's contentions regarding continuity of symptomatology to be not credible as such are inconsistent with the remainder of the evidence of record and were made in connection with his current claim for VA benefits.  See Caluza, supra.

In summary, the Board finds no competent or probative evidence of a nexus between the Veteran's bilateral knee and ankle disorders and either his active service or his service-connected residuals of cold injuries to the feet.  The Board also finds that the evidence does not show a post-service continuity of symptomatology of the Veteran's current bilateral knee and ankle disorders.  Accordingly, the Board concludes that service connection for bilateral knee and ankle disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee and ankle disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.  


REMAND

Though the Board has twice remanded the Veteran's claim for an increased rating for his hearing loss for further development, the development ordered in the Board's most recent remand has once again not been completed.  Unfortunately, this requires another remand.  See Stegall, supra.

In the March 2010 remand, the Board instructed that the AOJ should "schedule the Veteran for audiology and ENT examinations in order to determine the current nature and severity of his service-connected bilateral hearing loss, status post mastoidectomy with a history of left suppurative otitis media."  The remand further stated that "the audiologist should evaluate the Veteran's current hearing loss."  This remand also included specific questions that the examiner was to answer for the Board.  

The Board again remanded the Veteran's claim in December 2010 because the AOJ did not comply with the Board's March 2010 instructions.  Thus, in its December 2010 remand, the Board directed that the Veteran undergo audiological testing and that an ENT specialist address the specific questions posed by the Board.

In reviewing the Veteran's claims file, the Board notes that the Veteran did undergo audiologic testing in February 2011.  The ENT specialist did not, however, address all of the specific questions posed by the Board.  In this regard, the Board notes that the ENT considered whether the Veteran had aural polyps and if his bilateral hearing loss rendered him unemployable; however, he did not indicate whether the recent audiogram results in the file are accurate or whether 1) the Veteran's current ear disability causes a change in hearing thresholds and, if so, 2) to what degree the measurable change impacts the hearing thresholds.  Thus, the Board must remand the case again with instructions that its questions finally be addressed.  

The Board also observes that the February 2011 VA examination revealed diagnoses of external otitis and otitis media.  As such, the AOJ should consider whether the Veteran is entitled to separate ratings for such ear disorders under any applicable Diagnostic Code, to include Diagnostic Code 6200 relevant to chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), especially in light of the fact that his service-connected disability is characterized as hearing loss, status post masteoidectomy and history of left suppurative otitis media.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The following questions regarding the Veteran's service-connected hearing disabilities should be answered.  If possible, the claims file should be returned to the Ear, Nose, and Throat (ENT) specialist who conducted the Veteran's February 2011 VA audio examination.  If the examiner from the Veteran's February 2011 examination is not available, then the questions may be answered by any examiner with the appropriate expertise in Ear, Nose, and Throat (ENT) issues.  If the examiner determines that it is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Also, the examiner is specifically instructed both to review the Veteran's claims file prior to his formulating an opinion and to note in his report that he performed such a review.  

The ENT specialist should address:
* The January 2008 VA examination report, including the statement that his treatment of hearing disorder might cause a change in hearing threshold levels, and 
* the April 2008 ENT record which notes the presence of a fistula.  
The ENT should determine: 
* whether the recent audiogram results in the file are accurate; 
* whether 1) the Veteran's current ear disability causes a change in hearing thresholds and, if so, 2) to what degree the measurable change impacts the hearing thresholds; 

All answers to the above issues must be made in consideration of the full record, including both findings from the Veteran's claims file and his lay statements regarding his history of ear and hearing problems.  All pertinent symptomatology and findings must be reported in detail.  The claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  

2.  The AOJ should review the medical opinion obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

3.  After completion of the foregoing, and after undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The AOJ should specifically consider whether the Veteran is entitled to separate ratings for the Veteran's ear disorder under any applicable Diagnostic Code, to include Diagnostic Code 6200 relevant to chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), especially in light of the fact that his service-connected disability is characterized as hearing loss, status post masteoidectomy and history of left suppurative otitis media.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


